       Case: 3:20-cv-00527-wmc Document #: 20 Filed: 09/03/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

UNITED STATES OF AMERICA,

                             Plaintiff,                         ORDER
       v.
                                                              20-cv-527-wmc
MELISSA A. KNOX,

                             Defendant.


       In this lawsuit, plantiff the United States of America seeks to recover on defendant

Melissa A. Knox’s student loan debt. Before the court is plaintiff’s motion for summary

judgment. (Dkt. #15.) Because defendant has failed to oppose the motion despite being

given repeated opportunities to do so, the court grants summary judgment in the amount

of $11,938.00, plus interest totaling $16,297.47 as of September 3, 2021, calculated at a

rate of 11.875% per annum. In addition, the court will award costs in the amount of

$400.00, representing the civil filing fee.

       The United States moved for summary judgment on July 6, 2021, with a brief in

opposition due July 27, 2021. (Dkt. #15.) Knox failed to file any opposition; she also

failed to contact the court to seek an extension or even indicate an interest in opposing the

motion. In an August 23, 2021, order, the court gave Knox another chance to oppose the

motion, giving her seven days to file an opposition and warning her that, “[i]f she fails to

[oppose by that deadline], the court will grant plaintiff’s motion as unopposed.” (8/23/21

Order (dkt. #19).)     Knox again failed to file an opposition, motion for extension or

otherwise indicate an interest in opposing the motion by the deadline. As such, the court
       Case: 3:20-cv-00527-wmc Document #: 20 Filed: 09/03/21 Page 2 of 2




will now grant the motion for summary judgment as unopposed and direct the clerk of

courts to enter judgment in favor of the United States.



                                         ORDER

      IT IS ORDERED that:

      1) Plaintiff’s motion for summary judgment (dkt. #15) is GRANTED. Plaintiff is
         awarded $28,235.47 as well as interest at the legal rate until paid in full.
         Plaintiff is also awarded $400.00 in costs.

      2) The clerk of court is directed to enter judgment in favor of plaintiff, consistent
         with this order, and close this case.

      Entered this 3rd day of September, 2021.

                                         BY THE COURT:

                                         /s/
                                         __________________________________
                                         WILLIAM M. CONLEY
                                         District Judge




                                            2
